DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of clams and Election/Restrictions
Claims 16-18 as amended and new claims 24-40 as filed on 5/23/2022 are now pending.
Applicant’s election of the Group II (original claims 16-18; presently amended claims 16-18 and new claims 24-40) in the reply filed on 5/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement and because applicant canceled all non-elected claims, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of the species “Phaeobacter inhibens” (as encompassed by the claims 16-18 and 24-39) in the reply filed on 5/23/2022 is acknowledged. 
Thus, claims 16-18 and 24-39 are under examination in the distant office action. 
Claim 40 is withdrawn. 

Claim Rejections - 35 USC § 112
Indefinite
Claims 16-18 and 24-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rendered indefinite by the phrase “bacterial vitality is preserved such that”. The phrase “such that” fail to encompasses manipulations leading to preservation of vitality. 
Claim 18 is rendered indefinite by the phrase that bacteria is “antibiotic”. Bacteria can produce antibiotic bit it is not an antibiotic which is a chemical compound.
Claim 28 is rendered indefinite by the phrase “the medium comprises a lysogeny broth”. In view of specification “a lysogeny broth” appears to be is Luria broth, Lennox broth or Luria-Bertani medium or LB30 (par. 0017, 0053) which contains sources of amino acids (par. 0059). However, with respect to the claimed method it is unclear what components of this broth are included in the medium and what are not included. It is unclear whether the whole broth is a medium for step (a) or not. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 and 24-39 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Karim et al (IDS reference; Journal of Shellfish Research, 2013, Vol. 32, No. 2, pages 401-408).
	The cited reference by Karim et al discloses s method of making a marine bacterial composition comprises heterotrophic marine bacteria Phaeobacter sp. strain S4 (entire documents including abstract) which belong to Roseobacter clade (page 407, col.1, par. 2), to Rhodobacteraceae family and  is Proteobacteria  in view of specification (page 10, par. 00046). The disclosed Phaeobacter sp. strain S4 of the cited reference is Phaeobacter inhibens in view of specification (page 12, par. 00052-00053). The cited reference by Karim et al clearly recognizes that Phaeobacter sp. strain S4 is a probiotic bacteria that produces antimicrobials against pathogens of oysters (entire documents including abstract). 
	The cited method of Karim for making a marine bacterial composition comprises steps:
(a) growing a population of heterotrophic marine bacteria to a high density in a medium containing one or more sources for multiple amino acids, which is YP medium comprising 5 g/L peptone and 1 g/L yeast extract as sources of amino acids and 30 g/L ocean salts (page 402, col.1, section “materials and methods”); and subsequently
(b) adding to the bacteria-bearing medium or diluting the bacterial suspension of step (a) with fresh seawater (page 402, col. 2, par. 3 “preparation of bacterial isolates for challenge”). Thus, (i) sea water dilutes the amino acids of peptone and yeast extract to a  lower concentrations within the broadest reasonable meaning of the claims; and (ii) as result of addition of seawater to the starting medium with 30 g/L (3%) ocean salts, the total salt concentration is above 2.0% within the broadest reasonable meaning of the claims. 
Thus, the cited method comprises the same active steps (a and b) and the same structural elements including same bacteria, same medium and same salt concentration. Thus, the final effects of further slowing down bacterial growth but preserving 50% bacterial vitality for six weeks is reasonably expected to be the same as intended for the claimed method. Moreover, the cited reference also teaches that Phaeobacter sp. is a member of the natural oyster microbiome and was isolated from adult oyster (page 407, col. 2, lines 2-5). Thus, the cells of Phaeobacter are capable to remain viable in a seawater environment for more than 6 months, if not a year or more, which would be an age of a live adult oyster.  
Therefore, the method of the cited reference by Karim is considered to anticipates claims 16, and 36-39.
As applied to claim 17; in the cited method step (b) comprises adding to the bacteria-bearing medium artificial seawater or natural seawater that is product “ocean salt, Instant Ocean” (see section “materials and methods”) or filtered sterile seawater FSSW (page 402, col. 2, par. 3 “preparation of bacterial isolates for challenge”).
As applied to claim 18: The cited reference by Karim et al clearly recognizes that Phaeobacter sp. strain S4 is a probiotic bacteria that produces antimicrobials against pathogens of oysters (entire documents including abstract). Thus, the bacteria is both “probiotic” and  “antibiotic” within the broadest meaning of the claims.
	As applied to claims 24-27: in the cited method the medium YP comprises 5 g/L peptone and 1 g/L yeast extract as sources of amino acids and 30 g/L ocean salt (page 402, col.1, section “materials and methods”); and upon addition of water to the YP medium in the step (b) the concentrations will be less than 5 g/L peptone and less than 1 g/L yeast extract within the broadest meaning of the claims.
	As applied to claim 28: in view of specification “a lysogeny broth” appears to be is Luria broth, Lennox broth or Luria-Bertani medium or LB30 (par. 0017, 0053) which contains sources of amino acids (par. 0059). Thus, the medium in the cited method “comprises a lysogeny broth” components within the broadest meaning of the claims.
	As applied to claims 29-30 : the YP medium in the cited method comprises ingredients including generic peptides, free amino acids, yeast extract as well as generic carbon source and generic nitrogen source.
	As applied to claims 31-32: in the cited method after step (b), the total salt concentration is about sea water salt content of about 30 g/L.
	As applied to claims 33-35: in the cited method the bacteria are grown to concentration up to 1.2x109 CFU/ml prior to dilution step (page 402, col. 2, par. 3 “preparation of bacterial isolates for challenge”).
Thus, the method of the cited reference by Karim anticipates the claimed method as a whole. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 24-39 are rejected under 35 U.S.C. 103 as being unpatentable over Karim et al (IDS reference; Journal of Shellfish Research, 2013, Vol. 32, No. 2, pages 401-408) and US 6,376,229 (Morris et al).
The cited reference by Karim is relied upon for the disclosure of a method of making a marine bacterial composition comprising heterotrophic marine bacteria Phaeobacter sp. strain S4 as intended to provide a probiotic formulation with antimicrobials against pathogens of oysters (entire documents including abstract). The beneficial composition comprises cells of probiotic bacteria in a sea water enriched with sources of amino acids. The cited reference teaches that Phaeobacter sp. is a member of the natural oyster microbiome and was isolated from adult oyster (page 407, col. 2, lines 2-5). Thus, seawater is clearly a natural environment, wherein cells of marine bacteria Phaeobacter are capable to remain viable for extended period of time of life time of adult oysters.  
But the reference by Karin is silent about preservation of vitality of at least 50% of the bacterial population for 6 weeks in the composition with sea water. 
However, the US 6,376,229 (Morris et al) teaches that marine bacteria are capable of surviving for extended periods of time in excess of 12 months in a seawater containing environment (col. 7, lines 10-13) wherein at least 50% and more of bacteria remain viable (figure 5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was fled that method of Karim provides for a composition with  marine bacteria remaining viable for extended period of time including 6 weeks because the method of Karim provide bacteria in a seawater-containing medium mimicking its natural environment and because prior art US 6,376,229 (Morris et al) teaches that marine bacteria are capable of surviving for extended periods of time in excess of 12 months in a seawater containing environment with at least 50% and more of bacteria remaining viable. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 7, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653